            Case 1:20-cr-00211-TSC Document 6 Filed 12/01/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,

                       v.                              Criminal No. 20-211

 WILLIAM ROBINSON,

                  Defendant.

                                    STATEMENT OF OFFENSE

       Pursuant to Fed. R. Cr. P. 11, defendant William Robinson ("Defendant Robinson")

agrees and stipulates as follows:

                                           Background

       At all times relevant to this Statement of Offense:

       1.      Company A is a non-profit corporation that advocates for policies related to safe

food, drinking water, and the climate. It has fifteen (15) offices in the United States, including in

the 1600 blockof P Street, NW, Washington, D.C.

       2.      Defendant Robinson was hired by Company A in 2012 as a web developer. His

starting annual salary was $60,000. Defendant Robinson was promoted on multiple occasions

and, in 2015, became the Chief Technology Officer at Company A. Defendant Robinson

remained employed at Company A until October 17, 2019. At the time of his termination,

Defendant Robinson's salary was $190,000.

                               Scheme to Steal from Company A

       3.      Defendant Robinson created Vulcan Network & Data Security, LLC ("Vulcan"),

a company he incorporated in Delaware on March 6, 2017. Defendant Robinson arranged for a

contract for Vulcan to provide web security services to Company A.
Case 1:20-cr-00211-TSC Document 6 Filed 12/01/20 Page 2 of 5
Case 1:20-cr-00211-TSC Document 6 Filed 12/01/20 Page 3 of 5
Case 1:20-cr-00211-TSC Document 6 Filed 12/01/20 Page 4 of 5
Case 1:20-cr-00211-TSC Document 6 Filed 12/01/20 Page 5 of 5
